

ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (the “Agreement”) is made and entered into as of December
2, 2010, by and among 22nd Century Limited, LLC, a limited liability company
organized under the laws of the State of Delaware (“Issuer”), Rodman & Renshaw,
LLC, a limited liability company organized under the laws of the State of
Delaware that is a broker-dealer that is acting as placement agent for Issuer
(“Placement Agent”), and Bank of America, National Association, a national
banking association duly organized and existing under the laws of the United
States of America, having an office in Chicago, Illinois (the “Escrow Agent”).


WHEREAS, Issuer is offering to certain accredited investors (“Subscribers”) in a
private placement offering of Units consisting of the Issuer’s limited liability
company membership interests and warrants to acquire additional amounts of the
Issuer’s limited liability company membership interests (collectively, the
“Securities”), with the total gross proceeds from the sales of the Securities to
be held in a non-interest bearing escrow account until at least the minimum
amount of gross proceeds of Six Million Dollars ($6,000,0000.00) are received
(the “Minimum Offering”) and up to the maximum amount of gross proceeds of
Thirteen Million Dollars ($13,000,000.00) are received (the “Maximum Offering”),
all pursuant to the details contained in the Issuer’s Private Placement
Memorandum, dated as of November 1, 2010 (collectively, the “Offering”);


WHEREAS, in connection with the Offering, Issuer and Placement Agent have
entered into a separate agreement, pursuant to which Placement Agent is
authorized to solicit and collect, on behalf of Issuer, subscriptions for the
Securities in the Offering and to manage the sale of the Securities;


WHEREAS, Subscribers desiring to purchase the Securities must, among other
things, submit the full payment for their respective investments prior to the
closing of the Minimum Offering in connection with entering into subscription
agreements with Issuer (each such agreement, a “Subscription Agreement”); and


WHEREAS, Issuer and Placement Agent desire to deposit such funds contributed by
the Subscribers with the Escrow Agent, to be held and disbursed in accordance
with the terms of this Escrow Agreement.


NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
ESTABLISHMENT OF ESCROW

 
Section 1.1.    Appointment.  The parties hereto hereby appoint the Escrow
Agent, and the Escrow Agent hereby agrees to serve, as the escrow agent and
depositary subject to the terms and conditions set forth herein.  Escrow Agent
shall open a non-interest bearing escrow account (the “Escrow Account”) for the
deposit of the payments received by Subscribers for purchase of Securities in
the Offering, as set forth in this Agreement.  Such payments deposited in the
Escrow Account shall hereinafter collectively be referred to as the “Escrow
Funds.”  The Escrow Funds will be held and disbursed by the Escrow Agent only in
accordance with the express terms and conditions of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
Section 1.2.     Receipt of Funds and Subscription Information.  All payments
for the purchase of Securities in the Offering which are in the form of a
personal, certified or cashiers’ check shall be made payable to:  “Bank of
America, N.A., Escrow Agent for 22nd Century Limited, LLC.”  All wire transfers
shall include the Subscriber’s name and be directed in accordance with the wire
instructions set forth in Exhibit A-2. Upon delivery to Placement Agent or
Issuer of any payment made for the purchase of Securities in the Offering which
are in the form of personal, certified or cashiers’ checks, Placement Agent or
Issuer, as the case may be, shall by noon of the next Business Day after
receipt, transmit such payment for Securities to the Escrow Agent with a written
account of each sale in the form attached hereto as Exhibit B (the “Subscription
Information”).  The written account of each sale shall set forth, among other
things, the name, address and taxpayer identification number (“TIN”) or social
security number of the Subscriber, the amount of Securities subscribed and the
amount paid therefor.  Issuer shall also provide the Subscription Information
with respect to any payments made by wire transfer for the purchase of
Securities in the Offering.  To the extent Subscription Information is not
provided within two (2) business days of the receipt of Escrow Funds by the
Escrow Agent, Escrow Agent shall return such Escrow Funds.  Escrow Agent shall
have no obligation to accept documents or instructions from any party other than
Issuer or Placement Agent with respect to the Escrow Account. Any checks
received by the Escrow Agent which are made payable to any party other the
Escrow Agent shall be returned to the Issuer or Placement Agent.
 
Section 1.3.    Uncollectible Funds; Account Statements.  The Escrow Agent shall
promptly notify Issuer and Placement Agent of the receipt by the Escrow Agent of
any non-collectable funds or other discrepancies with respect to funds received
by the Escrow Agent and shall deliver to Issuer and Placement Agent monthly
account statements with respect to Escrow Funds on deposit in the Escrow
Account.  If any check is returned to the Escrow Agent as uncollectible or
dishonored for any reason, Escrow Agent shall return such check to the Issuer or
Placement Agent and Issuer agrees to pay to Escrow Agent any fees associated
with such returned or dishonored check.


ARTICLE II
 
NON-INVESTMENT OF ESCROW FUNDS
 
The Escrow Funds shall remain uninvested.  Issuer and Placement Agent hereby
acknowledge and agree that they will not be entitled to any interest or other
income on the Escrow Funds and will not have any claim or cause of action
against the Escrow Agent for its failure to invest the Escrow Funds in an
interest bearing or otherwise accreting account and Issuer shall indemnify and
hold the Escrow Agent harmless from any such claim (and any expenses incurred
defending such claim) asserted by Issuer, Placement Agent, any investor, any
Subscriber or any of their respective shareholders, members, managers or
creditors, or any trustee(s) in bankruptcy or other persons not a party to this
Agreement.  Issuer and Placement Agent shall inform subscribers that payments
for purchase of Securities in the Offering will remain uninvested.

 
 

--------------------------------------------------------------------------------

 

ARTICLE III
DISBURSEMENTS FROM THE ESCROW ACCOUNT


Section 3.1     Minimum Offering Requirement.  Escrow Agent shall not make any
disbursements to Issuer from the Escrow Funds until such time as Issuer and
Placement Agent deliver to the Escrow Agent written notification in the form set
forth in Exhibit C hereto (the “Minimum Offering Notice”), signed by Issuer and
Placement Agent, which shall specify that subscriptions for at least Six Million
Dollars ($6,000,000.00) (the “Minimum”) have been received and accepted; that to
the best of Issuer and Placement Agent’s knowledge after due inquiry and review
of its records, gross proceeds representing payment in full for the Minimum have
been received, deposited with and collected by Escrow Agent; and that such
subscriptions have not been withdrawn, rejected or otherwise terminated.
 
Section 3.2      Disbursement to Issuer Upon Receipt of Disbursement
Request.  Simultaneously with or at any point after Issuer and Placement Agent
deliver to the Escrow Agent the Minimum Offering Notice and Escrow Agent has
confirmed the Escrow Account balance is consistent with the amount set forth in
the Minimum Offering Notice, Issuer and Placement Agent may deliver to the
Escrow Agent one or more written disbursement requests in the form set forth in
Exhibit D hereto (each, a “Disbursement Request”), with each Disbursement
Request being required to be signed by each of the Issuer and Placement
Agent.  Promptly upon receipt of a Disbursement Request, but in no event later
than five (5) Business Days following receipt thereof by the Escrow Agent, the
Escrow Agent shall disburse to Issuer such Escrow Funds as are called for
pursuant to the Disbursement Request.
 
Section 3.3     Rejection of any Subscription or Termination of the
Offering.  No later than fifteen (15) Business Days after receipt by Escrow
Agent of written notice (i) from Issuer and Placement Agent that Issuer and
Placement Agent intend to reject a Subscriber’s subscription, (ii) from Issuer
and Placement Agent that there will be no closing of the Securities to
Subscribers, or (iii) from any federal or state securities administrator or
similar regulatory authority that a stop order has been issued with respect to
the Offering and such order has remained in effect for at least five (5)
Business Days in the form set forth in Exhibit E hereto (a “Termination
Request”), Issuer and Placement Agent shall provide Escrow Agent with joint
written instruction to pay each identified Subscriber together with the
applicable Subscriber Information, by federal wire transfer or bank check by
first class mail, the amount paid by such Subscriber without interest.  Issuer
and Placement Agent may, at any time, terminate this Agreement by delivering to
the Escrow Agent a Termination Request, which shall set forth (i) the requested
termination date and (ii) instructions for the delivery of the Escrow
Funds.  The Termination Request shall be received by the Escrow Agent not fewer
than  fifteen (15) Business Days prior to the requested termination date.  If
the Termination Request does not set forth instructions for the delivery of the
Escrow Funds, the Escrow Agent is directed to return to the party or parties
from which such funds were received and collected based on the Subscription
Information and the Escrow Agent shall incur no liability for taking such
action.

 
 

--------------------------------------------------------------------------------

 

Section 3.4     Expiration of Offering Period.  Notwithstanding anything to the
contrary contained herein, if Escrow Agent shall not have received a Minimum
Offering Notice and confirmed the Escrow Account balance in at least the amount
of the Minimum of Six Million Dollars ($6,000,000.00) on or before the close of
business on December 15, 2010 (or such later date as Issuer and Placement Agent
may notify the Escrow Agent in writing, but in no case later than December 31,
2010) (the “Expiration Date”), Issuer and Placement Agent shall provide Escrow
Agent with joint written instruction in the form set forth in Exhibit E hereto
to pay each identified Subscriber together with the applicable Subscriber
Information, by check and by first class mail, the amount paid by such
Subscriber without interest.  Escrow Agent shall, within fifteen (15) Business
Days after receipt of such joint instruction from Issuer and Placement Agent,
return to each Subscriber, by bank check and by first class mail, the amount
paid by such Subscriber without interest as set forth in such joint written
instruction.
 
Section 3.5     Deadline for Delivery of Disbursement Requests.  Notwithstanding
anything to the contrary contained herein, Issuer shall not deliver to Escrow
Agent any Disbursement Request after the Expiration Date (the “Disbursement
Request Deadline”).  In the event that there are Escrow Funds remaining in the
Escrow Account as of the Disbursement Request Deadline, Escrow Agent shall,
within fifteen (15) Business Days after receipt of joint written instruction
from Issuer and Placement Agent in the form set form in Exhibit E hereto, return
to each Subscriber, by bank check and by first class mail, such Subscriber’s
allocable share of the Escrow Funds without interest as set forth in such
instruction.  If Issuer and Placement Agent have not delivered any Disbursement
Request prior to the Disbursement Request Deadline, the Escrow Agent is directed
to return to the party or parties from which such funds were received and
collected based on the Subscription Information and the Escrow Agent shall incur
no liability for taking such action.
 
Section 3.6     Required Receipt of Funds by Escrow Agent.  Notwithstanding the
provisions of this Article III, in no event shall the Escrow Agent be required
to disburse funds prior to its receipt of, or any amounts in excess of,
collected funds then available and payment of its fees and expenses.
 
ARTICLE IV
COMPENSATION; EXPENSES
 
 As compensation for its services to be rendered under this Agreement, for each
year or any portion thereof, the Escrow Agent shall receive a fee in the amount
specified in Exhibit A to this Agreement and shall be reimbursed upon request
for all expenses, disbursements and advances, including reasonable fees of
outside counsel, if any, incurred or made by it outside of the performance of
routine duties in connection with carrying out the purposes of this Agreement,
including, without limitation, fees incurred in connection with review and
execution of any amendments or other documents subsequently executed in
connection with the Escrow Account.

 
 

--------------------------------------------------------------------------------

 

 
Issuer shall pay such fees and expenses.  Issuer agrees that it will, at all
times, maintain a minimum deposit with the Escrow Agent in the amount set forth
in Exhibit A to cover fees and expenses of the Escrow Agent (the “Fee
Deposit”).  The Escrow Agent is hereby authorized and directed to apply the Fee
Deposit to any fees or expenses that have been invoiced but that have remained
unpaid for thirty (30) days or more.  Upon any such application of the Fee
Deposit, Issuer shall promptly replenish the Fee Deposit in the amount of such
application.  Amounts due for fees and expenses at the time this Agreement is
executed shall be deemed to have been invoiced at such time and for purposes of
this Article IV shall be deemed an invoice.  The Escrow Agent is not obligated
to perform services under this Agreement if its fees and expenses are not timely
paid.  The Set-Up Fee, Annual Administration Fee and Fee Deposit as set forth in
Exhibit A are due upon execution of this Agreement. The Escrow Agent is hereby
authorized to withhold any disbursement it would otherwise make from the Escrow
Account if at the time of such disbursement any invoiced fees or expenses remain
unpaid.  It is understood that the foregoing provisions may affect the
disbursement of funds to parties not responsible for the payment of fees and
expenses.
 
ARTICLE V
EXCULPATION AND INDEMNIFICATION


Section 5.1     Limited Duties of Escrow Agent.  The obligations and duties of
the Escrow Agent are confined to those specifically set forth in this Agreement
which obligations and duties shall be deemed purely ministerial in nature.  No
additional obligations and duties of the Escrow Agent shall be inferred or
implied from the terms of any offering documents with respect to the Securities,
any Subscription Agreement or other any other documents or agreements,
notwithstanding references herein to other documents or agreements.  In the
event that any of the terms and provisions of any other agreement between any of
the parties hereto conflict or are inconsistent with any of the terms and
provisions of this Agreement, the terms and provisions of this Agreement shall
govern and control the duties of the Escrow Agent in all respects.  The Escrow
Agent shall not be subject to, or be under any obligation to ascertain or
construe the terms and conditions of any offering documents with respect to the
Securities, any Subscription Agreement or any other agreement or instrument, or
to interpret this Agreement in light of any Subscription Agreement or other
agreement or instrument whether or not now or hereafter deposited with or
delivered to the Escrow Agent or referred to in this Agreement.  The Escrow
Agent shall not be obligated to inquire as to the form, execution, sufficiency,
or validity of any such instrument nor to inquire as to the identity, authority,
or rights of the person or persons executing or delivering same.  The Escrow
Agent shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any other agreement, instrument, or
document.  The Escrow Agent shall have no duty to know or inquire as to the
terms and conditions, representation, warranties or covenants of any other
statement, agreement, instrument, or document related to the Offering, including
but not limited to the offering documents, subscription agreement or any
statement by the Issuer or Placement Agent.  The Escrow Agent shall have no
responsibility for holding, issuing or delivering any securities, including the
Securities.  The parties hereto shall provide the Escrow Agent with a list of
authorized representatives, initially authorized hereunder as set forth on
Exhibit G, as such Exhibit G may be amended or supplemented from time to time by
delivery of a revised and re-executed Exhibit G to the Escrow Agent.

 
 

--------------------------------------------------------------------------------

 

The Escrow Agent is authorized to comply with and rely upon any notices,
instructions or other communications believed by it to have been sent or given
by the parties or by a person or persons authorized by the parties, including
without limitation, communications received by electronic transmission.  Each of
the Issuer and the Placement Agent agrees to indemnify and hold harmless the
Escrow Agent against any and all claims, losses, damages, liabilities,
judgments, costs and expenses (including reasonable attorneys’ fees)
(collectively, “Losses”) incurred or sustained by the Escrow Agent as a result
of or in connection with the Escrow Agent’s reliance upon and compliance with
instructions or directions given by such party, provided, however, that such
Losses have not arisen from the gross negligence or willful misconduct of the
Escrow Agent, it being understood that the failure of the Escrow Agent to verify
or to confirm that the person giving the instructions or directions, is, in
fact, an authorized person does not constitute gross negligence or willful
misconduct.


Section 5.2     Liability of Escrow Agent.  The Escrow Account shall be
maintained in accordance with applicable laws, rules and regulations and
policies and procedures of general applicability to escrow accounts established
by the Escrow Agent.  The Escrow Agent shall not be liable for any act that it
may do or omit to do hereunder in good faith and in the exercise of its own best
judgment or for any damages not directly resulting from its gross negligence or
willful misconduct.  Without limiting the generality of the foregoing sentence,
it is hereby agreed that in no event will the Escrow Agent be liable for any
lost profits or other indirect, special, incidental or consequential damages
which the parties may incur or experience by reason of having entered into or
relied on this Agreement or arising out of or in connection with the Escrow
Agent’s duties hereunder, notwithstanding that the Escrow Agent was advised or
otherwise made aware of the possibility of such damages.  The Escrow Agent shall
not be liable for acts of God, acts of war, breakdowns or malfunctions of
machines or computers, interruptions or malfunctions of communications or power
supplies, labor difficulties, actions of public authorities, or any other
similar cause or catastrophe beyond the Escrow Agent’s reasonable control.  Any
act done or omitted to be done by the Escrow Agent pursuant to the advice of its
attorneys shall be conclusively presumed to have been performed or omitted in
good faith by the Escrow Agent.
 
Section 5.3     Suspension of Performance; Disbursement Into Court.  In the
event the Escrow Agent is notified of any dispute, disagreement or legal action
relating to or arising in connection with the escrow, the Escrow Funds, or the
performance of the Escrow Agent's duties under this Agreement, the Escrow Agent
will not be required to determine the controversy or to take any action
regarding it.  The Escrow Agent may hold all documents and funds and may wait
for settlement of any such controversy by final appropriate legal proceedings,
arbitration, or other means as, in the Escrow Agent's discretion, it may
require.  In such event, the Escrow Agent will not be liable for interest or
damages.  Furthermore, the Escrow Agent may, at its option, file an action of
interpleader requiring the parties to answer and litigate any claims and rights
among themselves.  The Escrow Agent is authorized, at its option, to deposit
with the court in which such action is filed, all documents and funds held in
escrow, except all costs, expenses, charges, and reasonable attorneys’ fees
incurred by the Escrow Agent due to the interpleader action and which Issuer
agrees to pay.  Upon initiating such action, the Escrow Agent shall be fully
released and discharged of and from all obligations and liability imposed by the
terms of this Agreement.

 
 

--------------------------------------------------------------------------------

 

Section 5.4     Indemnification.  Issuer hereby agrees to indemnify and hold the
Escrow Agent, and its directors, officers, employees, and agents, harmless from
and against all costs, damages, judgments, attorneys’ fees (whether such
attorneys shall be regularly retained or specifically employed), expenses,
obligations and liabilities of every kind and nature which the Escrow Agent, and
its directors, officers, employees, and agents, may incur, sustain, or be
required to pay in connection with or arising out of this Agreement, unless the
aforementioned results from the Escrow Agent’s gross negligence or willful
misconduct, and to pay the Escrow Agent on demand the amount of all such costs,
damages, judgments, attorneys’ fees, expenses, obligations, and
liabilities.  Specifically with respect to a breach of the representations,
warranties or covenants in Article XI of this Agreement costs shall include, but
are not limited to, (i) taxes, penalties and interest arising from such a breach
and (ii) fees charged by accountants, attorneys, or other professionals to
confirm the taxable status of the Escrow Account and to prepare any tax returns
or other required filings with the Internal Revenue Service (“IRS”) (or
reasonable fees charged by the Escrow Agent for similar services provided by its
own employees) arising from such a breach.  The costs and expenses of enforcing
this right of indemnification also shall be paid by Issuer.  The foregoing
indemnities in this paragraph shall survive the resignation or substitution of
the Escrow Agent and the termination of this Agreement.  The Placement Agent
shall not be required to indemnify Escrow Agent for expenses, loses or
liabilities not resulting from Placement Agent’s own actions or
inactions.  Escrow Agent shall nevertheless be entitled to recover from
Placement Agent expenses, loses or liabilities incurred by it resulting from its
complying with instructions delivered to it by Placement Agent either
individually or in conjunction with Issuer.


ARTICLE VI
TERMINATION OF AGREEMENT

 
Section 6.1     Termination.  Upon the first to occur of the termination of the
Escrow Period, the disbursement of all amounts in the Escrow Funds pursuant to a
Disbursement Request or the disbursement of all amounts in the Escrow Funds into
court pursuant to Section 5.3 or Article VII hereof, this Escrow Agreement shall
terminate and the Escrow Agent shall have no further obligations or liability
whatsoever with respect to this Escrow Agreement or the Escrow Funds.  The
escrow period (“Escrow Period”) shall begin upon the execution and delivery of
this Agreement and shall terminate upon the earlier to occur of the following
(upon which this Agreement shall terminate):
 
(a)      December 15, 2010, which date may be extended until December 31, 2010
upon written notice to Escrow Agent (which written notice shall include a
statement that such extension is not in contravention of the terms of the
Offering) in the form of Exhibit F attached hereto; or
 
(b)     The termination date set forth in a properly executed and delivered
Termination Request; or

 
 

--------------------------------------------------------------------------------

 
 
(c)      delivery of the Escrow Deposits by the Escrow Agent pursuant to Article
III; or
 
(c)      The resignation of the Escrow Agent as set forth in Article VII herein.
 
Section 6.2.     Upon termination of this Agreement pursuant to this Article VI,
it is understood and agreed  that the Escrow Agent shall be entitled (i) to keep
any monies paid to it in respect of fees or expenses previously due and owing
and (ii) to offset from the amount of Escrow Funds on deposit as of the date of
termination any amounts due for fees and expenses that, as of such date, have
been previously invoiced and remain unpaid or which are then due and payable on
a pro rata basis.


ARTICLE VII
RESIGNATION OF ESCROW AGENT


The Escrow Agent may resign at any time upon giving at least thirty (30) days
prior written notice to Issuer and Placement Agent; provided that no such
resignation shall become effective until the appointment of a successor escrow
agent which shall be accomplished as follows:  Issuer and Placement Agent shall
use their best efforts to select a successor escrow agent within thirty (30)
days after receiving such notice.  If Issuer and Placement Agent fail to appoint
a successor escrow agent within such time, the Escrow Agent shall have the right
at the expense of Issuer to petition any court of general jurisdiction sitting
in Cook County, Illinois for the appointment of a successor escrow agent.  The
successor escrow agent shall execute and deliver an instrument accepting such
appointment and it shall, without further acts, be vested with all the estates,
properties, rights, powers, and duties of the predecessor escrow agent as if
originally named as escrow agent.  Upon delivery of such instrument, the Escrow
Agent shall be discharged from any further duties and liability under this
Agreement.  The Escrow Agent shall be paid any outstanding fees and expenses
prior to transferring assets to a successor escrow agent.


ARTICLE VIII
NOTICES


All notices required by this Agreement shall be in writing and shall be deemed
to have been received (a) immediately if sent by facsimile transmission (with a
confirming copy sent the same Business Day by registered or certified mail or by
nationally recognized overnight courier), or by hand delivery (with signed
return receipt), (b) the next Business Day if sent by nationally recognized
overnight courier or (c) the second following Business Day if sent by registered
or certified mail, in any case to the respective addresses as follows:

 
 

--------------------------------------------------------------------------------

 

Notices involving claims or objections to claims must be sent by registered or
certified mail or by overnight courier and may not be sent via facsimile.


If to Issuer:


22nd Century Limited, LLC
8201 Main Street, Suite 6
Williamsville, New York  14221
Attention:  Joseph Pandolfino, Chief Executive Officer
Telephone:  716-270-1523
Fax:  716-877-3064


If to Placement Agent:


Rodman & Renshaw, LLC
1251 Avenue of Americas, 20th floor
New York, New York  10020
Attention:  Gregory Dow, Esq.
Telephone:  212-356-0526
Fax:  212-356-0536


If to the Escrow Agent:


Bank of America Merrill Lynch
Global Securities Solutions
540 West Madison StreetIL4-540-20-06
Chicago, Illinois  60661
Attention:   Patrice Emery
Telephone:  (312)  904-1286
Fax:  (312) 904-0990


ARTICLE IX
TAX REPORTING; PATRIOT ACT


Section 9.1     Restrictions on Escrow Account.  Issuer hereby (i) represents
and warrants that, as of the date this Agreement is made and entered into, the
Escrow Account is not a Qualified Settlement Fund, Designated Settlement Fund,
or Disputed Ownership Fund within the meaning of section 468B of the Internal
Revenue Code of 1986, as amended (and the regulations thereunder) and
(ii) covenants that neither Issuer nor Placement Agent shall take, fail to take
or permit to occur any action or inaction, on or after the date this Agreement
is made and entered into, that causes the Escrow Account to become such a
Qualified Settlement Fund, Designated Settlement Fund, or Disputed Ownership
Fund at any time.


Section 9.2.    Patriot Act.  Section 326 of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to implement
reasonable procedures to verify the identity of any person that opens a new
account with it.  Accordingly, the parties acknowledge that Section 326 of the
USA PATRIOT Act and the Escrow Agent’s identity verification procedures require
the Escrow Agent to obtain information which may be used to confirm Issuer’s
identity including without limitation name, address and organizational documents
(“identifying information”).  Issuer and Placement Agent agree to provide the
Escrow Agent with and consent to the Escrow Agent obtaining from third parties
any such identifying information required as a condition of opening an account
with or using any service provided by the Escrow Agent.

 
 

--------------------------------------------------------------------------------

 

Section 9.3.    Tax Information.  Issuer and Placement Agent have each provided
the Escrow Agent with its fully executed IRS Form W-9 and/or other required
documentation.  Issuer and Placement Agent each represents that its respective
correct TIN assigned by the IRS, or any other taxing authority, is set forth in
the delivered forms, as well as in the Substitute IRS Form W-9 set forth on the
signature page of this Agreement.


Section 9.4.    Tax Returns.  Any tax returns required to be filed by the Issuer
with respect to the Issuer and/or the Offering will be prepared and filed by
Issuer with the IRS and any other taxing authority as required by law.  Issuer
and Placement Agent each acknowledges and agrees that Escrow Agent shall have no
responsibility for the preparation and/or filing of any income, franchise or any
other tax return with respect to the Escrow Funds or Escrow Account.


ARTICLE X
MISCELLANEOUS PROVISIONS


Section 10.1   Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois and the parties hereto
consent to jurisdiction in the State of Illinois and venue in any state or
Federal court located in the City of Chicago.


Section 10.2   Successors.  Any entity into which the Escrow Agent may be merged
or with which it may be consolidated, or any entity to whom the Escrow Agent may
transfer a substantial amount of its Escrow business, shall be the successor to
the Escrow Agent without the execution or filing of any paper or any further act
on the part of any of the parties, anything herein to the contrary
notwithstanding.


Section 10.3   Attachment or Levy.   In the event that any Escrow Funds shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Escrow Agreement, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all writs, orders or
decrees so entered or issued, which it is advised by legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction, and in the
event that the Escrow Agent obeys or complies with any such writ, order or
decree it shall not be liable to any of the parties hereto or to any other
person, entity, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.


Section 10.4   Amendments.  This Agreement may be amended, modified, and/or
supplemented only by an instrument in writing executed by all parties hereto.

 
 

--------------------------------------------------------------------------------

 

Section 10.5   Counterparts.  This Agreement may be executed by the parties
hereto individually or in one or more counterparts, each of which shall be an
original and all of which shall together constitute one and the same
agreement.  This Agreement, signed and transmitted by facsimile machine or pdf
file, is to be treated as an original document and the signature of any party
hereon, if so transmitted, is to be considered as an original signature, and the
document so transmitted is to be considered to have the same binding effect as a
manually executed original.
 
Section 10.6   Headings.  The headings used in this Agreement are for
convenience only and shall not constitute a part of this Agreement.  Any
references in this Agreement to any other agreement, instrument, or document are
for the convenience of the parties and shall not constitute a part of this
Agreement.


Section 10.7   Business Day.  As used in this Agreement, “Business Day” means a
day other than a Saturday, Sunday, or other day when banking institutions in
Chicago, Illinois are authorized or required by law or executive order to be
closed.


Section 10.8   No Third Party Beneficiaries.  This Agreement constitutes a
contract solely among the parties by which it has been executed and is
enforceable solely by the parties by which it has been executed and no other
persons.  It is the intention of the parties hereto that this Agreement may not
be enforced on a third party beneficiary or any similar basis.


Section 10.9   Severability.  The parties agree that if any provision of this
Agreement shall under any circumstances be deemed invalid or inoperative this
Agreement shall be construed with the invalid or inoperative provisions deleted
and the rights and obligations of the parties shall be construed and enforced
accordingly.


Section 10.10 Assignments.  No party hereto shall assign its rights hereunder
until its assignee has submitted to the Escrow Agent (i) Patriot Act disclosure
materials and the Escrow Agent has determined that on the basis of such
materials it may accept such assignee as a customer and (ii) assignee has
delivered an IRS Form W-8 or W-9, as appropriate, to the Escrow Agent which the
Escrow Agent has determined to have been properly signed and completed.  In
addition, the foregoing rights to assign shall be subject, in the case of any
party having an obligation to indemnify the Escrow Agent, to the Escrow Agent’s
approval based upon the financial ability of assignee to indemnify it being
reasonably comparable to the financial ability of assignor, which approval shall
not be unreasonably withheld.
 
Section 10.11 Arbitration.  Any claim against the Escrow Agent arising out of or
relating to this Agreement shall be settled by arbitration in accordance with
commercial rules of the American Arbitration Association.  Arbitration
proceedings conducted pursuant to this Article X shall be held in Chicago,
Illinois.

 
 

--------------------------------------------------------------------------------

 

Section 10.12  Offering.  Each of the Issuer and Placement Agent represent,
warrant and covenants that (i) it has not and will not use the name of the
Escrow Agent in any materials with respect to the Offering or otherwise without
the express written consent of the Escrow Agent, which consent the Escrow Agent
hereby gives with respect to the Private Placement Memorandum and Securities
Purchase Agreement of the Issuer, copies of which have been provided to Escrow
Agent; (ii) it has complied (in all material respects) and will continue to
comply (in all material respects) with all laws, rules and regulations having
application to this Agreement or the Offering, including the Investment Act
Company Act of 1940 and all other applicable federal and state securities and
financial laws and regulations; (iii) it will not accept Subscriptions exceeding
the maximum offering amount or from more than one hundred (100) investors; (iv)
at all times during the term of this Escrow Agreement less than twenty-five
percent (25%) of the amounts represented by Subscriptions delivered to the
Escrow Agent will be submitted on behalf of Subscribers who are benefit plan
investors as defined in 29 CFR 2510.101.3; (v) each document, notice,
instruction or request provided by Issuer or Placement Agent to Escrow Agent
shall comply with applicable laws and regulations; and (vi) it shall disclose in
writing to potential and actual Subscribers that the Escrow Funds shall remain
uninvested, losses to the Escrow Funds are borne solely by Subscribers, and the
Escrow Agent is not responsible for issuing or holding the Securities.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.



 
ISSUER:
     
22nd CENTURY LIMITED, LLC
     
  
By: 
/s/ Joseph Pandolfino
   
Name: 
Joseph Pandolfino
   
Title:
Chief Executive Officer
       
PLACEMENT AGENT:
     
RODMAN & RENSHAW, LLC
       
By:
/s/ David Horin
   
Name:
David Horin
   
Title:
Chief Financial Officer
       
ESCROW AGENT:
     
BANK OF AMERICA, NATIONAL
ASSOCIATION
       
By:
/s/ Erik R. Benson
   
Name:
Erik R. Benson
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 